Case: 1:17-cv-02718 Document #: 61-4 Filed: 11/28/18 Page 1 of 3 PageID #:324




             Exhibit D
   Case: 1:17-cv-02718 Document #: 61-4 Filed: 11/28/18 Page 2 of 3 PageID #:324




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 SAMAR KAYYAL,
                                                    Case No. 1:17-cv-02718

    Plaintiff,                                      Honorable John J. Tharp, Jr.

        v.                                          Magistrate Judge Sidney I. Schenkier

ENHANCED RECOVERY COMPANY,
LLC a/k/a ERC and ENHANCED
RESOURCE CENTER,

    Defendant.

                               NOTICE OF MANUAL FILING

        PLEASE TAKE NOTICE that Samar Kayyal (“Plaintiff”) has manually filed the

following: Flash Drive containing an audio recording from March 24, 2017.

        This exhibit has not been filed electronically because it is an object and cannot be

electronically filed.

        This Flash Drive has been manually served on all parties.

Respectfully submitted this 28th day of September 2018.

                                                      s/ Mohammed O. Badwan
                                                      Mohammed O. Badwan
                                                      Sulaiman Law Group, Ltd.
                                                      2500 South Highland Avenue,
                                                      Suite 200
                                                      Lombard, IL 60148
                                                      (630) 575-8181 x114
                                                      mbadwan@sulaimanlaw.com
                                                      Attorney for Plaintiff




                                                1
   Case: 1:17-cv-02718 Document #: 61-4 Filed: 11/28/18 Page 3 of 3 PageID #:324




                               CERTIFICATE OF SERVICE

       I hereby certify I caused a copy of the foregoing document to be electronically filed with

the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of record.


                                                           s/ Mohammed O. Badwan
                                                           Mohammed O. Badwan




                                               2
